Citation Nr: 0328138	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1957 to August 
1960, and from April 1967 to January 1976.  He died in July 
1996.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of April 2001 by the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO).  In the decision, the RO determined that the 
appellant was not entitled to benefits as the veteran's 
surviving spouse because she was divorced from the veteran at 
the time of his death.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran and the appellant were married in August 
1960.

3.  They divorced in February 1983.

4.  The appellant and the veteran did not subsequently 
remarry each other or form a common-law marriage.

5.  The veteran died in July 1996.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 C.F.R. §§ 3.1(j), 3.50 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the decision, the statement of 
the case (SOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC.  The basic elements for 
establishing entitlement to recognition as a surviving spouse 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The facts of the case are not in dispute.  The 
appellant has declined a hearing.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new law and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As noted, the facts in this case are not in dispute.  The 
appellant and the veteran got married in August 1960.  
According to the appellant's claim form, they divorced in 
February 1983.  During his lifetime, the veteran had also 
reported in a document dated in November 1991 that they were 
divorced.  

The veteran died in July 1996.  The death certificate 
indicates that he was divorced.  Service connection has been 
established for the cause of the veteran's death.

The appellant submitted her claim for dependency and 
indemnity compensation (DIC) in March 2001.  In the 
application, she checked a box indicating that her 
relationship to the veteran was that of surviving spouse.  
She further specified, however, that she and the veteran had 
gotten divorced in February 1983 in Tacoma, Washington.  She 
also checked a box indicating that she did not continuously 
live with the veteran from the date of marriage until the 
date of death.  The cause of the separation was listed as 
"divorce."  She also reported that she had been married to 
another man from April 1983 to July 2000 when that man died.

As noted above, the RO denied the claim on the basis that the 
appellant was divorced from the veteran at the time of his 
death and did not, therefore, qualify for benefits as his 
surviving spouse.  

The appellant concedes that she had gotten divorced from the 
veteran and was not married to him at the time of his death.  
She further states, however, that she should still qualify 
for benefits as a surviving spouse pursuant to a provision in 
a VA benefits book which provides that "If a spouse 
remarries, eligibility for benefits may be restored if the 
marriage is later terminated by death or divorce." 

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for DIC.  See 38 
U.S.C. § 1310; 38 C.F.R. § 3.5(a).  The term "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j), and who was 
the spouse of the veteran at the time of the veteran's death 
and:
    (1) Who lived with the veteran continuously from the date 
of 
marriage to the date of the veteran's death except where 
there was a 
separation which was due to the misconduct of, or procured 
by, the 
veteran without the fault of the spouse; and
    (2) Except as provided in Sec. 3.55, has not remarried or 
has not 
since the death of the veteran and after September 19, 1962, 
lived with 
another person of the opposite sex and held himself or 
herself out 
openly to the public to be the spouse of such other person.  
See 38 C.F.R. § 3.50.  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the right to 
benefits accrued.  See 38 C.F.R. § 3.1(j).  The Board has 
noted that the United States Court of Appeals for Veterans 
Claims (Court) has held that even in states where common-law 
marriages are not valid, a common law marriage may be deemed 
to have existed (and may be recognized for VA purposes) if 
the appellant was unaware of that fact.  See 38 C.F.R. 
§ 3.52; Colon v. Brown, 9 Vet. App. 104 (1996).  The validity 
of a divorce decree regular on its face will be questioned by 
VA only when such validity is put in issue by a party thereto 
or a person whose interest in the claim for VA benefits would 
be affected thereby.  See 38 C.F.R. § 3.206. 

The provision referred to by the claimant as supporting her 
claim is 38 C.F.R § 3.55 (Reinstatement of benefits 
eligibility based upon terminated marital relationships).  
That regulations provides as follows: 

(a) Surviving spouse. (1) Remarriage of a surviving 
spouse shall not bar the furnishing of benefits to such 
surviving spouse if the marriage: 
(i) Was void, or 
(ii) Has been annulled by a court having basic 
authority to render annulment decrees, unless it is 
determined by the Department of Veterans Affairs that 
the annulment was obtained through fraud by either 
party or by collusion. 
(2) On or after January 1, 1971, remarriage of a 
surviving spouse terminated prior to November 1, 1990, 
or terminated by legal proceedings commenced prior to 
November 1, 1990, by an individual who, but for the 
remarriage, would be considered the surviving spouse, 
shall not bar the furnishing of benefits to such 
surviving spouse provided that the marriage: 
(i) Has been terminated by death, or 
(ii) Has been dissolved by a court with basic authority 
to render divorce decrees unless the Department of 
Veterans Affairs determines that the divorce was 
secured through fraud by the surviving spouse or by 
collusion. 
(3) On or after October 1, 1998, remarriage of a 
surviving spouse terminated by death, divorce, or 
annulment, will not bar the furnishing of dependency 
and indemnity compensation, unless the Secretary 
determines that the divorce or annulment was secured 
through fraud or collusion. (Authority: 38 U.S.C. 
1311(e)) 
(4) On or after December 1, 1999, remarriage of a 
surviving spouse terminated by death, divorce, or 
annulment, will not bar the furnishing of benefits 
relating to medical care for survivors and dependents 
under 38 U.S.C. 1713, educational assistance under 38 
U.S.C. chapter 35, or housing loans under 38 U.S.C. 
chapter 37, unless the Secretary determines that the 
divorce or annulment was secured through fraud or 
collusion. (Authority: 38 U.S.C. 103(d)) 
(5) On or after January 1, 1971, the fact that a 
surviving spouse has lived with another person and has 
held himself or herself out openly to the public as the 
spouse of such other person shall not bar the 
furnishing of benefits to him or her after he or she 
terminates the relationship, if the relationship 
terminated prior to November 1, 1990. 
(6) On or after October 1, 1998, the fact that a 
surviving spouse has lived with another person and has 
held himself or herself out openly to the public as the 
spouse of such other person will not bar the furnishing 
of dependency and indemnity compensation to the 
surviving spouse if he or she ceases living with such 
other person and holding himself or herself out openly 
to the public as such other person's spouse. 
(Authority: 38 U.S.C. 1311(e)) 
(7) On or after December 1, 1999, the fact that a 
surviving spouse has lived with another person and has 
held himself or herself out openly to the public as the 
spouse of such other person will not bar the furnishing 
of benefits relating to medical care for survivors and 
dependents under 38 U.S.C. 1713, educational assistance 
under 38 U.S.C. chapter 35, or housing loans under 38 
U.S.C. chapter 37 to the surviving spouse if he or she 
ceases living with such other person and holding 
himself or herself out openly to the public as such 
other person's spouse. (Authority: 38 U.S.C. 103(d)). 
(8) On or after January 1, 1971, the fact that benefits 
to a surviving spouse may previously have been barred 
because his or her conduct or a relationship into which 
he or she had entered had raised an inference or 
presumption that he or she had remarried or had been 
determined to be open and notorious adulterous 
cohabitation, or similar conduct, shall not bar the 
furnishing of benefits to such surviving spouse after 
he or she terminates the conduct or relationship, if 
the relationship terminated prior to November 1, 1990. 
(b) Child. (1) Marriage of a child shall not bar the 
furnishing of benefits to or on account of such child, 
if the marriage: 
(i) Was void, or 
(ii) Has been annulled by a court having basic 
authority to render annulment decrees, unless it is 
determined by the Department of Veterans Affairs that 
the annulment was obtained through fraud by either 
party or by collusion. 
(2) On or after January 1, 1975, marriage of a child 
terminated prior to November 1, 1990, shall not bar the 
furnishing of benefits to or for such child provided 
that the marriage: 
(i) Has been terminated by death, or 
(ii) Has been dissolved by a court with basic authority 
to render divorce decrees unless the Department of 
Veterans Affairs determines that the divorce was 
secured through fraud by either party or by collusion. 
(Authority: 38 U.S.C. 103; 105 Stat. 424, 106 Stat. 
4322) 

After considering all of the evidence of record, the Board 
finds that the veteran and the appellant were legally 
divorced in February 1983 and did not subsequently remarry.  
The appellant has not challenged the validity of the divorce 
decree.  There is no indication that the divorce was secured 
through fraud or collusion.  The Board further notes that 
there is no evidence that the veteran and the appellant 
formed a common-law marriage after the divorce.  On the 
contrary, the appellant married another person subsequent to 
her divorce from the veteran.

The Board has noted the appellant's contention that the VA 
should pay her benefits in recognition of the fact that her 
subsequent marriage ended when that spouse died.  However, 
she has misconstrued a regulation pertaining to reinstatement 
of DIC benefits following the death of a remarried spouse.  
To qualify for benefits as a surviving spouse, the claimant 
must have been the veteran's spouse on the date of his death.  
The law does not provide any relevant exception to the 
requirement.  The fact that her later marriage to another man 
has now ended due to that man's death is not relevant unless 
she was married to the veteran on the date of the veteran's 
death and was in receipt of DIC prior to the remarriage.  
That "reinstatement" provision is not applicable in a case 
such as the present one where the parties had gotten divorced 
many years before the veteran's death.

The Board is bound by the law and regulations in effect.  In 
the absence of authorizing statutory or regulatory authority, 
the Board may not award payment of benefits.  See Zimick v. 
West, 11 Vet. App. 45, 50 (1998), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of 
money from the [Federal] Treasury "must be authorized by a 
statute").  Accordingly, the Board concludes that the 
criteria for recognition of the appellant as the veteran's 
surviving spouse for VA benefits purposes are not met.




ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefits purposes is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



